 In theMatter ofSOUTHWESTERNELECTRICSERVICE COMPANY, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,.AFL, LOCAL790, PETITIONERCase No. 16-RC-431SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 17, 19,50On April 27,1950, pursuant to a Decision and Direction of Electionissued. herein by the Board, an election by secret ballot among the em-ployees of the Employer, in the unit found appropriate, was conductedunder the direction and supervision of the Regional Director of theSixteenth Region.Upon conclusion of the balloting a tally of ballotswas issued and served upon the parties hereto in accordance with theRules and Regulations of the Board.The tally shows that of approximately 35 eligible voters, 34 voted-Seventeen valid votes were cast for the Petitioner, 14 against, and 3.ballots were challenged.On May 2, 1950, the Employer protested theconduct of the election, filing detailed objections, and moved that theelection be set aside.After an investigation the Regional Directorissued a Report on Challenges and Objections in which he recom-mended that all 3 challenges be sustained and the objections be over-ruled.Thereafter, the Employer filed exceptions to the RegionalDirector's report on the objections and to the Regional Director's.recommendation that the challenge to the ballot of John Wallace besustained.No exceptions were filed as to the Regional Director'srecommendation that the challenged ballots cast by L. L. Wilcox andT. H. Cole be sustained.We 2 hereby adopt the Regional Director's.189 NLRB 114.2 Pursuant to provisions of Section3 (b) of the National LaborRelationsAct, the Board'has delegated its powers in connectionwith this case to a three-member panel [ChairmanHerzog andMembers Reynoldsand Styles].90 NLRB No. 155.457 -458DECISIONSOF NATIONALLABOR RELATIONS BOARD:findings and recommendations as to the ballots of Wilcox and Coleand sustain the challenges to these ballots.As the remaining chal-lenged ballot, cast, by Wallace, cannot affect the results of the election,-we find it unnecessary to determine the validity of this ballot.We have considered the Employer's objections to the conduct of theelection, the Regional Director's report thereon, and the Employer'sexceptions to the report.In support of its objections and exceptions, the Employer alleges,in substance, the following :Shortly before the opening of the polls,3 Cox, the Petitioner's inter-national representative, who had been present with others checking thearrangements for voting, held a conversation with the Petitioner'sobserver outside one of the doors of the polling place. Just as the pollsopened, Cox followed the observer to the door and called to him that"he might as well go ahead and vote." Cox then proceeded to his car.parked just inside an entrance to the Employer's property.On theway, he paused at the ice plant dock, *here the Employer's line truckdriver was engaged in-conversation with one of the Employer's super-intendents, and called to the driver, "Fred, the polls are open.Bettergo over and vote." Cox then proceeded to his parked car,4 and re-mained there for sometime 5 in clear view of the polling place and in aposition where employees passed by and talked with him on their wayto the balloting.As to Cox's suggestions to "go and vote," addressed to Petitioner'sobserver and one other employee, in the circumstances which hereappear, we find nothing which savors of coercion or of an interferencewith free choice by employees in the election.6As to Cox's presencenear his parked car while the election was in progress, the Employeroffers no proof of specific acts of electioneering, but asserts merelythat his position was "within the voting area" and at a location wherethe employees passed by and could talk with him on their way tothe polls.Assuming the facts to be as alleged by the Employer, Cox'sconduct would merit criticism. In such circumstances, if a requesthad been made-as it was not-to the election officials that he bedirected to leave the area, it would properly have been acted upon.3Although balloting places were established at three locations, only that. at Jacksonvilleis involved in the Employer's objections.The polls there were open from 7 : 30 to 9 a. in.4The Regional Director found that Cox's car was parked 50 to 60 yards from. the pollingplace.A statement of the superintendent, submitted by the Employer, recites that thecar was parked approximately 50 feet from the point at which Cox addressed the driver atthe ice plant dock.This latter statement connotes a total distance substantially less thanthat found by the Regional Director.'Although the Employer asserts in its objections that Cox remained near his parked carthroughout the balloting, the statement of its superintendent offered in support of theexceptions asserts only that he saw Cox near the car at 7 : 50 a. in., which was 20 minutesafter the opening of the polls.6Craddock-TerryShoeCorporation,80 NLRB 1239. SOUTHWESTERN ELECTRIC SERVICES COMPANY459Under all the circumstances as alleged by the Employer, however, wedo not find that his actions constituted improper conduct of suchcharacter as to have affected a free choice in the election.?Accord-ingly the exceptions are hereby overruled.As the tally shows that a majority of the valid votes have beencast for the Petitioner, we shall certify the Petitioner as the collectivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is IIER1IBY CERTIFIED that International Brotherhood of Electri-calWorkers, AFL, Local No. 790, has been designated and selectedby a majority of the employees of Southwestern Electric ServiceCompany in the unit found to be appropriate as their representativefor the purpose of collective bargaining and that, pursuant to Sec-tion 9 (a) of the Act, as amended, the said organization is the exclu-sive representative of all the employees in such unit for the purposeof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.7Southern Wood Preserving Company,89 NLRB 1243;Swift 4 Company,88 NLRB1021;Stonewall Cotton Mills,75 NLRB 762. But cf.Detroit Creamery Company,60NLRB 178, on which the Employer relies. In that case a union officer who was not anemployee stationed himself on a stairway within the Employer's plant where all the em-ployees had to pass him on their way to vote.He assumed this station as soon as the pollsopened, immediately after having circulated throughout the working area of the buildingholding extensive conversation with the employees.